Citation Nr: 1811940	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 13, 2016, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from December 1967 to September 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, among other things, granted the Veteran service connection for PTSD and assigned an initial rating of 30 percent.  A subsequent January 2017 rating decision increased the Veteran's rating for PTSD to 50 percent effective July 13, 2016.  As this increase is not a full grant of benefits on appeal, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be adjudicated on the merits.

Specifically, during the Veteran's October 2017 videoconference hearing, both the Veteran and his spouse provided sworn testimony that his symptoms have increased in severity since his most recent VA examination which took place in July 2016, to include increased difficulty in concentrating and increased memory loss.  See, October 2017 hearing transcript.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that the Veteran stated in October 2013 that he was receiving Social Security benefits, but a review of the records reflects that those records have not been obtained and associated with the Veteran's record.  See, post-service treatment records dated October 2013.  Therefore, as these records are potentially relevant to the Veteran's increased rating claim, a remand is also necessary to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2017).

Finally, with respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this claim is also inextricably intertwined with his increased rating claim which remains appeal.  Accordingly, the Board will therefore also defer any action with respect to this claim until the completion of the development noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran. 

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims. 

3.  Once any outstanding records have been received, schedule the Veteran for a VA psychiatric examination in with the appropriate medical personnel in order to determine the current severity of his PTSD, to include a retroactive opinion regarding the severity of symptoms prior to July 13, 2016.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following: 

Determine the current severity of the Veteran's service-connected PTSD.  The examiner is asked to consider the Veteran's lay statements regarding the increase in his symptomatology as reported at his October 2017 hearing by both the Veteran and his spouse.  

The examiner is also asked to provide a functional assessment of the Veteran's service-connected disabilities, to include his PTSD, on the Veteran's ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  In this regard, the examiner is specifically directed to consider the Veteran's testimony regarding his inability to remain employed at any job. 

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


